Citation Nr: 1435547	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-38 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or by reason of being housebound due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from June 1999 to June 2003 and from August 2005 to November 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision rendered by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2011, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript is of record.

In April 2013, this matter was Remanded for further development.


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to care for his daily needs without requiring the regular aid and attendance of another person; and he is neither bedridden nor housebound.


CONCLUSION OF LAW

The criteria for an award of SMC based on the need for regular aid and attendance or housebound status are not met.  38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350(b), 3.352(a) (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).
Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in October 2007 and July 2008 of the criteria for special monthly compensation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded in this letter.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.

As to VA's statutory duty to assist in claims development, the record reflects that reasonable efforts have been made to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records, including those obtained pursuant to the Board's April 2013 Remand, Social Security Administration records, and identified private treatment records.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

In addition, the Veteran was afforded VA aid and attendance or housebound examinations in November 2007 and February 2010.  A review of those reports of examination shows that all subjective and objective findings necessary for evaluation of the Veteran's claim were observed and recorded.  The examiners also took into account the Veteran's lay history and complaints.  Rationale was provided with opinions.  The examinations appear to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board acknowledges that the most recent examination for the Veteran is over four years old.  However, the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  The Court noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183.   In this case, there is no medical or lay evidence alleging that the Veteran's service-connected disabilities have worsened since his 2010 VA examination.

Based on the foregoing action, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999). 

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in September 2011 in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the veterans law judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issue on appeal.  The undersigned Veterans Law Judge elicited testimony regarding his claimed inability to care for his daily needs without requiring the regular aid and attendance of another person.  Indeed, the Veteran's testimony triggered the Board's decision to Remand the claim to obtain SSA records and additional VA treatment records.

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c) (2) and that the Board can adjudicate the claim based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Aid and Attendance

Special monthly compensation (SMC) based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2013); 38 C.F.R. § 2.350(b) (2013).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4), the criteria for determining when a veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352(a).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

"Bedridden," defined as that condition, which, through its essential character, actually requires that a claimant remain in bed, is a proper basis for this determination.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a) (2013).

Initially, the Board notes that the Veteran is not, and does not claim, to be blind or so near blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of visual fields to 5 degrees or less.  The evidence also fails to demonstrate that he is a patient in a nursing home because of mental or physical incapacity.  He does not contend otherwise.  Rather, the Veteran contends that the need for aid and attendance is based on the requirements of personal assistance from others in helping him manage his activities of daily living due to his service-connected disabilities, namely his general tonic clonic seizures.  Consequently, the Veteran can only establish entitlement to SMC under 38 U.S.C.A. § 1114(l) by showing his service-connected disabilities cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria of 38 C.F.R. § 3.352 (a) (2013).

It is important to note that only a veteran's service-connected disabilities may be considered in support of his claim for special monthly compensation.  Any effects of a veteran's nonservice-connected disabilities will not be considered.  The Veteran is currently service-connected for posttraumatic stress disorder (PTSD) with depression and traumatic brain injury (TBI), general tonic clonic seizures, and headaches.

In his June 2008 claim, the Veteran contended that he required 24-hour care due to his medical conditions and that his family was with him around-the-clock as his seizures had worsened.  His mother reduced her work schedule to 10 hours a week in order to care for him and take him to his appointments.

In a July 2008 statement, Veteran contended that he cannot be alone due to conditions that restricted his day-to-day living and that he was unable to use the bathroom without someone being present in the event that something happened.

VA treatment records include an April 2007 polytrauma report which shows that the Veteran underwent screenings for TBI, gastrointestinal symptoms, fever, skin rash/lesions and other symptoms.   He specifically denied having any symptoms that interfered with activities of daily living (ADLs).  An April 2007 psychology report notes that he continued to maintain responsibilities for all ADLs, was employed, and was able to live independently.  It was noted that he planned to move in with his family as soon as possible so that he could receive economic and familial assistance while his medical status had stabilized.  In August 2007, he planned to move to California to be with his girlfriend.  A May 2007 polytrauma report shows that since having a seizure and moving to California, he did not feel safe to stay alone and requested documentation of the same to be released from his lease.

SSA records include a disability determination which indicates that the Veteran was determined to be disabled since July 2007 due to PTSD and TBI.  At that time, the Veteran indicated that he was able to shower, walk his dog, do laundry and dishes, clean and exercise.  He indicated that he also cared for his children, cooked, shopped, and cared for his pet, but could no longer play active sports, drive, or bathe alone.  Walking was his method of transportation.

VA treatment records include a September 2007 discharge summary which shows that the Veteran was hospitalized for Dilantin toxicity and was advised against driving, hiking, climbing roof, swimming alone or participating in any other activity that would endanger him or other due to history of seizures.  A November 2007 report notes that he dropped out of technical college due to an inability to drive due to seizures.

On VA mental disorders examination in November 2007, the assessment was PTSD, seizure disorder, headaches, and post-concussion syndrome.  The examiner opined that the Veteran was able to perform ADLs well.

On VA general medical examination in November 2007, the examiner indicated that the Veteran was independent in ADLS, but required some attendance with bathing due to a concern for his seizure disorder.  He was also unable to drive.  The examiner diagnosed headaches, seizures, TBI, hemorrhoids, ringing in the ears, PTSD, and depression.

On VA aid and attendance or housebound examination in November 2007, the examiner considered the Veteran's medical history which included headaches, seizures, TBI, hemorrhoids, ringing in ears, PTSD, and depression.  The Veteran's mother drove him to the appointment.  The examiner noted that the Veteran had not been hospitalized for his disabilities, was not permanently bedridden, had no vision deficit and was capable of managing benefit payments in his or her own best interests without restriction.  As regards the capacity to protect oneself from the hazards/dangers of daily environment, there was no memory deficit or dizziness, but he required someone to drive him and was unable to leave the premises due to anxiety and during medication adjustment for seizures.  During a typical day, he stayed at home.  The examiner opined that he was independent in ADLs, but required supervision during bathing due to seizures and was unable to drive or leave the premises due to seizures, PTSD, and depression.

Private treatment records dated in November 2007 reflect that the Veteran was hospitalized for treatment of his seizures.  A November 2007 neuropsychological evaluation indicates that he did not present with any cognitive difficulties or impairments at that time.  It was recommended that he may benefit from increased social activities and job-related/employment assistance complicated by an inability to drive.  However, his current neuropsychological performance was "quite impressive."

In a November 2007 statement, the Veteran's former spouse related an incident during which he passed out in the bathroom and she waited in the bathroom as he showered so that she could assist him if he passed out.

In December 2007 statements, the Veteran's parents stated that VA physicians informed him that the Veteran could not drive by himself and required supervision when showering and ascending and descending stairs.  The Veteran's mother stated that he did not like to leave the house and had headaches daily and that he was hospitalized for three days in March 2007 for seizures.  The VA hospital in Tucson wrote a letter to his apartment complex stating that in was in his best interest if he did not live on his own.  Subsequently, he left Tucson to reside with a friend and then began residing with his parents in July 2007.  His parents stated that a VA physician advised the Veteran that he could not drive, work, run, lift weights, bathe, or do anything strenuous unless someone was home with him.  There was no public transportation in the city in which they resided which meant that they were his sole source of transportation.

In a July 2008 statement, the Veteran's mother stated that had been hospitalized for seizures in March 2008, that she and her husband cared for the Veteran, and that she reduced her work hours to 10 to 13 hours per week in order to care for him.  His parents also shaved his face, because he was unable to do so because of "shaking."

VA treatment records include a March 2008 discharge summary which indicates that the Veteran was briefly hospitalized for treatment of seizure disorder.  A March 2008 social work assessment shows that the Veteran reported that he was independent in personal care including eating, grooming, dressing, and bathing/bathroom needs.  His mother managed cooking, housework, laundry, and shopping.

A July 2008 VA aid and attendance medical statement reflects a diagnosis of generalized tonic clonic seizure.  The examining physician stated that the Veteran was able to walk unaided, feed himself, sit up, and care for the needs of nature.  He was not blind or confined to a bed.  However, he needed assistance in bathing and tending to other hygiene needs and was unable to drive to due to seizures.  He was unable to leave home without assistance and was hesitant to do so due to his seizures.  However, he did not require nursing home care.  The physician opined that other factors that impacted the Veteran's need for aid and attendance included PTSD with hallucinations and epilepsy.

In a January 2009 statement, the Veteran's VA social work case manager stated that the Veteran suffered from medical issues which required almost constant supervision from his mother and father. She noted that he had been diagnosed with TBI and was service-connected for migraine headaches (resulting from TBI) and PTSD.  She stated that his mother left employment six months ago to protect him from daily hazards.  She opined that required constant monitoring and care from his family due to both service-connected and non-service connected disabilities and that without their supervision he was vulnerable to the hazards from the daily environment.

In a February 2009 statement, a second VA social worker stated that the Veteran had been diagnosed with multiple problems including PTSD, migraine headaches, sleepwalking, anxiety, and seizure disorder which resulted in his inability to stay alone.  She stated that he required monitoring for seizures and ran the risk of self-harm due to sleepwalking.  He also had incapacitating headaches which required assistance with daily care, food preparation, shopping, and driving.  The social worker stated that the Veteran should be eligible for aid and attendance due to his need for a personal caretaker.

On VA PTSD examination in February 2010, the Veteran was diagnosed with PTSD and major depressive disorder, recurrent, without psychotic features, moderate, passive suicidal ideation without intent.  While he did not work due to his medical conditions, the Veteran stated that he worked out and belonged to a baseball league.

On VA neurological disorders examination in March 2010, the examiner noted the Veteran's most recent EEG and brain MRI were normal.  The Veteran stated that he was unable to drive due to his seizure disorder.  However, citing to a February 2010 VA aid and attendance or housebound examination, the examiner opined that the Veteran was independent in basic ADLs and was even able to play hardball.

On VA aid and attendance or housebound examination in February 2010, the examiner noted that the Veteran lived alone and was picked up by VA transportation to get to the medical center; he did not drive due to his seizures.  He had daily headaches, but he learned to cope with them and they did not interfere with his daily activities.  During the day he stayed in a lot due in part to his dislike of cold weather.  However, he got out more during the summer.  He worked out at an apartment complex gym seven days a week played in a hardball baseball league.  Once a month, his parents took him to the grocery store (or wherever else he needed to go).  However, he did his own laundry and housework.  The examiner opined that he was independent in basic ADLs (shower, groom, dress, mobility, toilet, etc.) and noted that he walked his dog twice a day.

The examiner stated that the Veteran was not hospitalized or bedridden.  His best corrected vision was not 5/200 or worse in both eyes.  His cognitive ability had been affected by his head trauma.  He became easily distracted and his memory was impaired.  However, he usually paid his bills on time.  His capacity to protect himself from the hazards/dangers of daily environment was described as "okay."  The impression was seizure disorder, TBI, PTSD.  The examiner opined that the Veteran's seizures were generally pretty well-controlled.  While he seemed to have mild cognitive residuals, he lived alone, was independent in basic ADLs, and was able to play hardball baseball.

In a March 2010 addendum to the 2010 TBI examination, the VA examiner stated that the effect of the Veteran's seizures on daily activities was his inability to drive.  However, he was capable of managing his own finances.

VA treatment records include a July 2010 report which reflects that the Veteran was busy fixing his car and played baseball every weekend.  In August 2010, he indicated that he played in a baseball league during the spring and summer, but that his brother drove him to appointments since he was advised not to drive due to his history of seizures.  A January 2011 report indicates that he was living alone.  A March 2011 social work note states that Veteran was looking forward to spring and playing baseball and that he was also looking forward to having his daughters for the summer.

In September 2011, the Veteran testified that he saw a physician for his seizures every 6 months.  He stated that he had someone in his family that was with him constantly with him 24 hours a day monitoring his seizures and that he showered when his mother came home.  However, he usually did not need help getting ready in the morning, getting dressed, or taking a shower.  He testified that he did a little exercise around the house and went for a jog around the block.  He required assistance once per week during migraines.  He did not use a stove without being attended, but he was able to prepare a bowl of cold cereal, make a sandwich, and walk to a nearby fast food restaurant.  He testified that his driver's license was reissued and that he drove himself to the hearing.

VA treatment records include a February 2012 telephone contact report which indicates that due to his inability to drive long distances, his girlfriend needed to take him to his appointments.  VA physician Dr. L. related to the Veteran that his mother contacted him and expressed concern about a prior fall, but the Veteran indicated that he was fine and was getting the help that he needed. 

Considering the evidence of record in light of the pertinent legal authority, the Board finds that the criteria for the payment of SMC based on the need for regular aid and attendance of another person or housebound status are not met. 

Here, the probative evidence of record does not reflect that the Veteran's service-connected disabilities have rendered him unable to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, to attend to the wants of nature, or that his service-connected disabilities require the need of adjustment of any special prosthetic or orthopedic appliance or result in other incapacity that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

This is not to say that the Veteran does not need the aid and attendance of another person.  During the course of the appeal, he clearly needed some supervision and driving assistance due to his seizures.  However, the record also clearly evidences that he is able to feed and dress himself, exercise at a gym and jog around the block, walk his dog, and participate in a hardball baseball league.  It also appears that he also helped care for his two daughters when they came to visit him one summer, which actually demonstrates that he possesses the ability to care for others.  Evidence of record also does not reflect that the Veteran has any service-connected condition which, through its essential character, actually requires that he remain in bed.  In this respect, the Board affords more probative weight to the VA examination findings than to the Veteran's lay statements made in the course of pursuing the claim.  Significant probative value is placed on the November 2007 and February 2010 VA aid and attendance examinations, at which time the examiners opined that the Veteran was independent in basic ADLs, noted that the Veteran walked his dog twice a day, and that he was able to protect himself against himself from the hazards/dangers of daily environment.  While the November 2007 VA examiner stated that the Veteran required some assistance with bathing, and in July 2008 Dr. R.S. stated that he needed assistance with some hygiene needs, the evidence of record does not show that the Veteran required nursing home care.

Moreover, in order to receive special monthly compensation on account of the need for the aid and attendance of another, the disability causing the need must be the result of service-connected disease or disability.  In this regard, the Board observes that in January 2009, a VA social worker concluded that the Veteran required constant monitoring and care from his family due to both service-connected and non-service connected disabilities.  In February 2009, another VA social worker opined that he required monitoring due to seizures, a service-connected disability, and sleepwalking, a non-service connected disorder.  In other words, the social workers found that the Veteran's need for aid and attendance was partly due to non-service connected disabilities which provides no basis upon which the benefit may be granted.

Consideration has been given to the assertions of the Veteran and his family that his symptoms are of such severity as to warrant SMC for aid and attendance.
In considering this claim, the Board has also considered the Veteran's and his family members' statements in support of his claim. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App.  24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran, his parents, and former spouse, are competent to report his symptoms because this requires only personal knowledge as it comes to them through their senses.  See Layno, 6 Vet. App. at 470.  However, they are not competent to state how the Veteran's symptoms should be applied to the applicable standards set forth by VA regulations. 

The Board acknowledges the Veteran's and his family members' beliefs that his symptoms are of such severity as to warrant SMC for aid and attendance.  However, SMC is based on his ability to live independently as determined by the clinical evidence of record.  Therefore, the Board finds that the medical evidence, which directly address the criteria under which SMC is evaluated, more probative than the assessments of the Veteran, his parents, and his former spouse.

The Board does not wish to minimize the effect of his service-connected disabilities, to specifically include his seizure disorder, on his ability to function in and around the home.  The evidence reveals that the Veteran required some assistance around the home, with bathing and grooming, and with transportation.  Even so, the weight of probative evidence reflects that the Veteran's service-connected disabilities do not cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance.  Consequently, the criteria for SMC based on the need for the regular aid and attendance of another person are not met.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

III. Housebound Status

Special monthly compensation at the housebound rate is payable when a veteran has a single service-connected disability rated 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2013).  The requirement of 38 U.S.C.A. § 1114(s)(2) is met when a veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 C.F.R. § 3.350(3)(i)(2) (2013).

The Veteran is currently service-connected for PTSD with depression and TBI, rated 70 percent disabling; general tonic clonic seizures, rated 40 percent disabling; and headaches, rated 30 percent disabling.  His combined disability evaluation is 90 percent.  From October 19, 2007, the Veteran has also been in receipt of a TDIU rating.  While the Veteran is not in receipt of service connection for a disability rated as 100 percent disabling, TDIU can be considered a total disability rating for purposes of housebound benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  While the Veteran has been in receipt of a TDIU rating since October 2007, an August 2008 rating decision awarded TDIU based on the Veteran's service-connected disabilities which does not constitute a separate additional service-connected disability.  Buie v. Shinseki, 24 Vet. App.  242 (2010).  However, the Veteran does not have a second disability rating evaluated as 60 percent or more disabling that is separate and distinct from the service-connected disabilities that were the basis for the grant of TDIU.  Therefore, inasmuch as he does not meet the first legal criterion for housebound status, his claim for SMC at a housebound rate must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in a case where the law and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law).

Moreover, even though there are periods during which the Veteran may be unable to drive due to his service-connected seizure disorder, the weight of the evidence does not show that he is substantially confined to his dwelling as a result of any service-connected disability or that it has rendered him permanently housebound.  The facts show that he retains an active social life, which includes his participation in a baseball league.  He has also resumed driving on a limited basis.  Consequently, the criteria for SMC based on housebound status, likewise, are not met.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(3)(i)(2) (2013).

For these reasons, the Board finds that the evidence does not support the Veteran's claim for SMC by reason of the need for regular aid and attendance of another person or by reason of being housebound due to service-connected disabilities.  In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation (SMC ) on the basis of the need for the regular aid and attendance of another person or on account of being housebound is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


